         Case 1:20-cv-03813-N/A Document 2            Filed 10/30/20     Page 1 of 25




                UNITED STATES COURT OF INTERNATIONAL TRADE

__________________________________________
FISHER TOOL COMPANY, INC.,                 )
                                           )
            Plaintiff                      )
                                           )               CASE NO.: 20-03813
                                           )
v.                                         )
                                           )
UNITED STATES OF AMERICA;                  )
OFFICE OF THE UNITED STATES TRADE          )
REPRESENTATIVE;                            )
ROBERT E. LIGHTHIZER, U.S. TRADE           )
REPRESENTATIVE;                            )
U.S. CUSTOMS AND BORDER PROTECTION; )
MARK A. MORGAN, U.S. CUSTOMS AND           )
BORDER PROTECTION ACTING                   )
COMMISSIONER,                              )
                                           )
            Defendants                     )
__________________________________________)



                                        COMPLAINT

       COMES NOW, the Plaintiff, Fisher Tool Company, Inc. (“Fisher”), by and through its

counsel, Pennington P.A., who alleges the following complaint against the United States, Office

of the United States Trade Representative; Robert E. Lighthizer, U.S. Trade Representative; U.S.

Customs and Border Protection; Mark A. Morgan, Acting Commissioner of U.S. Customs and

Border Protection (collectively “the Defendants”). In support of its complaint, FISHER states the

following:

                                      INTRODUCTION

1.     This action concerns the Defendants’ unlawful imposition of ad valorem tariffs on goods

       imported by the Plaintiff from China from People’s Republic of China pursuant to Section

       301 of the Trade Act of 1974 (19 U.S.C. § 2411) (“Trade Act”). The United States Trade


                                                                                    Page 1 of 25
       Case 1:20-cv-03813-N/A Document 2              Filed 10/30/20     Page 2 of 25




     Representative (“USTR”) conducted an investigation into China’s unfair intellectual

     property policies and practices pursuant to Section 301 of the Trade Act. [citation] The

     investigation was initiated on August 18, 2017. Section 304 of the Trade Act (19 U.S.C. §

     2414) requires the USTR to determine what action to take, if any, within 12 months after

     initiation of the investigation. The USTR determined to impose import tariffs on goods

     from China pursuant to Section 301(b) of the Trade Act on two groupings of tariff codes,

     commonly referred to as “List 1” and “List 2” within the 12 months following initiation of

     the investigation. However, the USTR’s implementation of tariffs on two other groupings

     of tariff codes, known as “List 3” and “List 4A” was outside the 12 months window.

2.   Section 307 of the Trade Act (19 U.S.C. § 2417) authorizes USTR to modify a prior valid

     action under Section 301(b), but does not authorize USTR to impose additional tariffs not

     tied to the acts, policies or practices that were originally investigated. USTR’s

     determination to implement tariffs on List 3 and List 4A was in response to China’s

     retaliatory duties and other unrelated issues. Therefore, the imposition of List 3 and List

     4A tariffs was not a valid modification of its initial action because it was not based on the

     acts, policies or practices covered by the investigation. Further, even if USTR deems the

     existing tariffs “no longer appropriate,” the Trade Act permits USTR only to delay, taper,

     or terminate but not ratchet up the actions it has already taken.

3.   The arbitrary manner in which Defendants implemented the List 3 and List 4 tariff action

     also violates the Administrative Procedure Act (“APA”). USTR (1) failed to provide

     sufficient opportunity for comment, e.g., requiring interested parties to submit affirmative

     and rebuttal comments on the same day; (2) failed to consider relevant factors when making

     its decision, e.g., undertaking no analysis of the supposed “increased burden” imposed on



                                                                                    Page 2 of 25
       Case 1:20-cv-03813-N/A Document 2             Filed 10/30/20     Page 3 of 25




     U.S. commerce from the unfair policies and practices that it originally investigated; and

     (3) failed to connect the record facts to the choices it made. Despite receiving over 6,000

     comments concerning List 3 and nearly 3,000 comments concerning List 4, USTR was

     silent as to its consideration of the comments in its promulgation of List 3 or List 4A.

     USTR’s preordained decision-making bears no resemblance to the standards that the APA

     demands.

4.   The Court should set aside Defendants’ actions as ultra vires and otherwise contrary to

     law, as well as order Defendants to refund any duties paid by the Plaintiff pursuant to List

     3 and/or List 4A, with interest.

                                         PARTIES

5.   Plaintiff Fisher Tool Company, Inc. is a California corporation.

6.   FISHER is a wholesale distributor and importer of quality tools utilized primarily in the

     automotive aftermarket.

7.   The products FISHER imports from China that are on List 3 and 4A include riveters,

     rechargeable lighting, vehicle chassis service tools, and cutting tools, etc. The products

     FISHER imports are entered under HTSUS subheadings 3405900000, 3921125000,

     3923109000, 3924905650, 3926909985, 3926909990, 4009420050, 4016996050,

     4202929700, 4601922000, 4819200040, 4821104000, 5603120010, 5911900080,

     6307909889, 6506106075, 6805200000, 6805301000, 7318152095, 7318160085,

     7318190000, 7326908688, 8203206030, 8203208000, 8203300000, 8203403000,

     8204110060, 8204120000, 8204200000, 8205591000, 8205595510, 8205595560,

     8205597000, 8205598000, 8205600000, 8207306092, 8207406000, 8207502055,

     8207706040, 8207907585, 8305200000, 8413200000, 8424209000, 8424419000,



                                                                                    Page 3 of 25
       Case 1:20-cv-03813-N/A Document 2              Filed 10/30/20     Page 4 of 25




      8424909080, 8425420000, 8467111080, 8467115090, 8467195060, 8467290010,

      8467290090, 8468201000, 8479899499, 8505110090, 8507600020, 8509805095,

      8513104000, 8518302000, 8716805090, 9026208000, 9026906000, 9027808060,

      9032810080, 9403708031, 9603404060, 9603908050, etc., which are subject to the

      additional ad valorem duties under List 3 and List 4A.

8.    Defendant United States of America received the disputed tariffs and is the statutory

      defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i).

9.    USTR is an executive agency of the United States charged with investigating a foreign

      country’s trade practices under Section 301 of the Trade Act and implementing

      “appropriate” responses, subject to the direction of the President. USTR conducted the

      Section 301 investigation at issue and made numerous decisions regarding List 3 and List

      4A.

10.   Ambassador Robert Lighthizer currently holds the position of USTR and serves as the

      director of the Office of the USTR. In these capacities, he made numerous decisions

      regarding List 3 and List 4A.

11.   Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects duties

      on imports. CBP collected payments made by Plaintiff to account for the tariffs imposed

      by USTR under List 3 and List 4A.

12.   Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity, he

      oversees CBP’s collection of duties paid by Plaintiff under List 3 and/or List 4A.

                                      JURISDICTION

13.   The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

      1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action



                                                                                    Page 4 of 25
        Case 1:20-cv-03813-N/A Document 2                Filed 10/30/20      Page 5 of 25




      commenced against the United States, its agencies, or its officers, that arises out of any law

      of the United States providing for . . . tariffs, duties, fees, or other taxes on the importation

      of merchandise for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

                                           STANDING

14.   FISHER has standing to sue because it is “adversely affected or aggrieved by agency action

      within the meaning of” the APA. 5 U.S.C. § 702; 28 U.S.C. § 2631(i) (“Any civil action

      of which the Court of International Trade has jurisdiction . . . may be commenced in the

      court by any person adversely affected or aggrieved by agency action within the meaning

      of Section 702 of title 5.”). Tariffs imposed by Defendants pursuant to List 3 and/or List

      4A adversely affected and aggrieved FISHER because it was required to pay these unlawful

      duties.

15.   FISHER is harmed by the unlawful imposition of additional tariffs. Since October 30,

      2018, FISHER has paid more than $ 2,447,000 additional tariffs on List 3 and $ 138,000

      additional tariffs on List 4A products. FISHER will continue to be harmed until the List 3

      and List 4A tariffs are removed.

                              TIMELINESS OF THE ACTION

16.   A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within two years

      after the cause of action first accrues.” 28 U.S.C. § 2636(i).

17.   Plaintiff contests two actions taken by Defendants that resulted in List 3 and List 4. Notice

      of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

      Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21,

      2018). Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices




                                                                                         Page 5 of 25
        Case 1:20-cv-03813-N/A Document 2              Filed 10/30/20      Page 6 of 25




      Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

      43,304, 43,306-29 (Aug. 20, 2019).

18.   As to the action resulting in List 3, Plaintiff has filed entries of merchandise classifiable

      under List 3 provisions and paid List 3 duties on said entries. The instant action was filed

      within two years of the date on which Plaintiff filed such entries. As to the action resulting

      in List 4A, Plaintiff’s claims accrued at the earliest on August 20, 2019, when USTR

      published notice of List 4A in the Federal Register. 84 Fed. Reg. 43,304. Accordingly,

      Plaintiff has timely filed this action.

                                       RELEVANT LAW

19.   Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s trade

      practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable or

      discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on

      imports from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

20.   Section 304 of the Trade Act requires USTR to determine what action to take, if any, within

      12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B), (2)(B).

21.   Section 307 of the Trade Act allows USTR to “modify or terminate” an action taken

      pursuant to Section 301 of the Trade Act either when the “burden or restriction on United

      States commerce” imposed by the investigated foreign country’s practice has “increased

      or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B), (C).

                                  PROCEDURAL HISTORY

22.   On August 14, 2017, President Trump directed Ambassador Lighthizer to consider

      initiating a targeted investigation pursuant to Section 301(b) of the Trade Act concerning

      China’s laws, policies, practices, and actions related to intellectual property, innovation,



                                                                                      Page 6 of 25
       Case 1:20-cv-03813-N/A Document 2              Filed 10/30/20     Page 7 of 25




      and technology. Addressing China’s Laws, Policies, Practices, and Actions Related to

      Intellectual Property, Innovation, and Technology, 82 Fed. Reg. 39,007 (Aug. 17, 2017).

      According to the President, certain Chinese “laws, policies, practices, and actions” on

      intellectual property, innovation, and technology “may inhibit United States exports,

      deprive United States citizens of fair remuneration for their innovations, divert American

      jobs to workers in China, contribute to our trade deficit with China, and otherwise

      undermine American manufacturing, services, and innovation.” Id.

23.   On August 18, 2017, USTR formally initiated an investigation into “whether acts, policies,

      and practices of the Government of China related to technology transfer, intellectual

      property, and innovation are actionable under [Section 301(b) of] the Trade Act.” Initiation

      of Section 301 Investigation; Hearing; and Request for Public Comments: China’s Acts,

      Policies, and Practices Related to Technology Transfer, Intellectual Property, and

      Innovation, 82 Fed. Reg. 40,213 (Aug. 24, 2017).

24.   On March 22, 2018, USTR released a report announcing the results of its investigation.

      OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings of the

      Investigation Into China’s Acts, Policies, And Practices Related to Technology Transfer,

      Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar.

      22,2018), available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF

25.   USTR found that certain “acts, policies, and practices of the Chinese government related

      to technology transfer, intellectual property, and innovation are unreasonable or

      discriminatory and burden or restrict U.S. commerce.” Id. at 17. USTR based its findings

      on (1) China’s use of foreign ownership restrictions, foreign investment restrictions, and

      administrative licensing and approval processes to pressure technology transfers from U.S.



                                                                                     Page 7 of 25
        Case 1:20-cv-03813-N/A Document 2              Filed 10/30/20     Page 8 of 25




      to Chinese companies, id. at 45; (2) China’s use of licensing processes to transfer

      technologies from U.S. to Chinese companies on terms that favor Chinese recipients, id. at

      48; (3) China’s facilitation of systematic investment in, and acquisition of, U.S. companies

      and assets by Chinese entities to obtain technologies and intellectual property for purposes

      of large-scale technology transfer, id. at 147; and (4) China’s cyber intrusions into U.S.

      computer networks to gain access to valuable business information, id. at 171. In its report,

      USTR did not quantify the burden or restriction imposed on U.S. commerce by the

      investigated practices.

26.   Also on March 22, 2018, USTR published a “Fact Sheet” stating that “[a]n interagency

      team of subject matter experts and economists estimates that China’s policies result in harm

      to the U.S. economy of at least $50 billion per year.” OFFICE OF THE UNITED STATES

      TRADE REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at

      https://ustr.gov/about-us/policy-offices/press-office/fact-sheets/2018/march /Section-301-

      fact-sheet. USTR also indicated that, consistent with a directive from President Trump, it

      would “propose additional tariffs” of 25% ad valorem “on certain products of China, with

      an annual trade value commensurate with the harm caused to the U.S. economy resulting

      from China’s unfair policies.” Id.; see Actions by the United States Related to the Section

      301 Investigation of China’s Laws, Policies, Practices, or Actions Related to Technology

      Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 13,099 (Mar. 27, 2018)

      (President Trump’s directive).

27.   Between April and August 2018, Defendants undertook a series of actions to remedy the

      estimated harm to the U.S. economy caused by the investigated unfair practices, ultimately

      imposing duties on imports from China covered by the so-called Lists 1 and 2. These



                                                                                      Page 8 of 25
        Case 1:20-cv-03813-N/A Document 2              Filed 10/30/20     Page 9 of 25




      actions were done within the 12-month statutory deadline from the initiation of the

      investigation in August 2017. See 19 U.S.C. § 2414(a)(2)(B).

28.   On April 6, 2018, USTR published notice of its intent to impose “an additional duty of 25

      percent on a list of products of Chinese origin.” Notice of Determination and Request for

      Public Comment Concerning Proposed Determination of Action Pursuant to Section 301:

      China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

      Property, and Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the

      proposed list covered 1,333 tariff subheadings with a total value of “approximately $50

      billion in terms of estimated annual trade value for calendar year 2018.” Id. at 14,907.

      USTR explained that it chose $50 billion because that amount was “commensurate with an

      economic analysis of the harm caused by China’s unreasonable technology transfer policies

      to the U.S. economy, as covered by USTR’s Section 301 investigation.” OFFICE OF THE

      UNITED STATES TRADE REPRESENTATIVE, Under Section 301 Action, USTR

      Releases Proposed Tariff List on Chinese Products (Apr. 3, 2018), available at

      https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/under-

      section-301-action-ustr.

29.   On June 20, 2018, USTR published notice of its final list of products subject to an

      additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action

      and Request for Public Comment Concerning Proposed Determination of Action Pursuant

      to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

      Intellectual Property, and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR

      explained that it had “narrow[ed] the proposed list in the April 6, 2018 notice to 818 tariff

      subheadings, with an approximate annual trade value of $34 billion.” Id. at 28,711.



                                                                                      Page 9 of 25
       Case 1:20-cv-03813-N/A Document 2             Filed 10/30/20     Page 10 of 25




30.   At the same time that it finalized List 1, USTR announced that it intended to impose a 25%

      ad valorem duty on a second proposed list of Chinese products in order to “maintain the

      effectiveness of [the] $50 billion trade action” grounded in its Section 301 investigation.

      Id. at 28,712. USTR announced a proposed “List 2” covering 284 tariff subheadings with

      “an approximate annual trade value of $16 billion.” Id. at 28,711-12.

31.   On August 16, 2018, USTR published notice of the final list of products subject to an

      additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose

      “annual trade value . . . remains approximately $16 billion.” Notice of Action Pursuant to

      Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

      Intellectual Property, and Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).

32.   Tensions between the governments of China and the United States escalated dramatically

      following the USTR’s issuance of results of its investigation in March 2018. Shortly after

      President Trump directed USTR in April 2018 to consider imposing duties on $50 billion

      in Chinese products, China promptly threatened to impose retaliatory duties on the same

      value of imports from the United States. In response, President Trump “instructed the

      USTR to consider whether $100 billion of additional tariffs would be appropriate under

      Section 301” due to “China’s unfair retaliation.” THE WHITE HOUSE, Statement from

      Donald J. Trump on Additional Proposed Section 301 Remedies (Apr. 5, 2018), available

      at https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump

      additional-proposed-section-301-remedies/.

33.   When USTR finalized List 1 in mid-June 2018, President Trump warned China that he

      would consider imposing additional tariffs on Chinese goods if China retaliated against the

      United States. E.g., Vicki Needham & Max Greenwood, Trump Announces Tariffs on $50



                                                                                   Page 10 of 25
       Case 1:20-cv-03813-N/A Document 2              Filed 10/30/20       Page 11 of 25




      Billion   in   Chinese      Goods,   THE     HILL     (June    15,   2018),    available   at

      http://thehill.com/homenews/administration/392421-trump-announces-tariffs-on-50-

      billion -in-chinese-goods (“The president said the United States will pursue additional

      tariffs if China retaliates ‘such as imposing new tariffs on United States goods, services or

      agricultural products; raising non-tariff barriers; or taking punitive actions against

      American exporters or American companies operating in China.’”).

34.   On June 18, 2018, President Trump formally directed USTR to consider whether the United

      States should impose additional duties on products from China with an estimated trade

      value of $200 billion—despite USTR having not yet implemented List 1 and List 2.

      President Trump acknowledged that China’s threatened retaliatory “tariffs on $50 billion

      worth of United States exports” motivated his decision. THE WHITE HOUSE, Statement

      from the President Regarding Trade with China (June 18, 2018), available at

      https://www.whitehouse.gov/briefings-statements/statement-president-regarding-trade-

      china-2/ (“This latest action by China clearly indicates its determination to keep the United

      States at a permanent and unfair disadvantage, which is reflected in our massive $376

      billion trade imbalance in goods. This is unacceptable.”).

35.   Acknowledging the purpose of the President’s directive, USTR stated that it would design

      the newly proposed duties to address China’s threatened retaliatory measures, rather than

      any of the harms identified in its Section 301 investigation. OFFICE OF THE UNITED

      STATES TRADE REPRESENTATIVE, USTR Robert Lighthizer Statement on the

      President’s    Additional    China   Trade   Action    (June   18,    2018),   available   at

      https://ustr.gov/about-us/policy-offices/press-office/press- releases/2018/june/ustr-robert-

      lighthizer-statement-0 (explaining that, although Lists 1 and 2 “were proportionate and



                                                                                     Page 11 of 25
       Case 1:20-cv-03813-N/A Document 2                Filed 10/30/20      Page 12 of 25




      responsive to forced technology transfer and intellectual property theft by the Chinese”

      identified in the Section 301 investigation, the proposed duties for a third list of products

      were necessary to respond to the retaliatory and “unjustified tariffs” that China may impose

      to target “U.S. workers, farmers, ranchers, and businesses”).

36.   China retaliated by imposing 25% ad valorem tariffs on $50 billion in U.S. goods

      implemented in two stages of $34 billion and $16 billion on the same dates the United

      States began collecting its own 25% tariffs under List 1 (i.e., July 6, 2018) and List 2 (i.e.,

      August 23, 2018).

37.   About a week after China imposed its first round of retaliatory duties, USTR published

      notice of its proposal to “modify the action in this investigation by maintaining the original

      $34 billion action and the proposed $16 billion action, and by taking a further,

      supplemental action” in the form of “an additional 10 percent ad valorem duty on [a list

      of] products [from] China with an annual trade value of approximately $200 billion.”

      Request for Comments Concerning Proposed Modification of Action Pursuant to Section

      301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

      Property, and Innovation, 83 Fed. Reg. 33,608, 33,608 (July 17, 2018). USTR invoked

      Section 307(a)(1)(C) of the Trade Act which authorizes USTR to “modify or terminate any

      action, subject to the specific direction, if any, of the President with respect to such action,

      . . . if . . . such action is being taken under [Section 301(b)] of this title and is no longer

      appropriate.” Id. at 33,609 (citing 19 U.S.C. § 2417(a)(1)(c)). USTR initially set a deadline

      of August 17, 2018 for initial comments; August 20-23, 2018 for a public hearing; and

      August 30, 2018 for rebuttal comments. Id. at 33,608.




                                                                                       Page 12 of 25
       Case 1:20-cv-03813-N/A Document 2                Filed 10/30/20      Page 13 of 25




38.   In its notice, USTR confirmed that it had relied on China’s decision to impose “retaliatory

      duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as justification

      “China’s response to the $50 billion action announced in the investigation and its refusal

      to change its acts, policies, and practices”). USTR explicitly tied the $200 billion in its

      proposed action to the level of retaliatory duties imposed by China on U.S. imports, noting

      that “action at this level is appropriate in light of the level of China’s announced retaliatory

      action ($50 billion) and the level of Chinese goods imported into the United States ($505

      billion in 2017).” Id.; see also id. (Because “China’s retaliatory action covers a substantial

      percentage of U.S. goods exported to China ($130 billion in 2017),” “the level of the U.S.

      supplemental action must cover a substantial percentage of Chinese imports.”). Although

      it pointed to China’s retaliatory measures, USTR did not identify any increased burdens or

      restrictions on U.S. commerce resulting from the unfair practices that USTR had

      investigated. See id.

39.   USTR’s contemporaneous press statements corroborated the contents of its notice: China’s

      retaliatory duties motivated its proposed action. Ambassador Lighthizer stated that the

      proposed action came “[a]s a result of China’s retaliation and failure to change its practice.”

      OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by U.S.

      Trade Representative Robert Lighthizer on Section 301 Action (July 10, 2018), available

      at https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/july/statement-

      us-trade-representative.

40.   On July 10, 2018, President Trump suggested that the United States’ trade imbalance with

      China supported the decision. @realDonaldTrump, TWITTER (July 10, 2018, 9:17

      PMEDT), https://twitter.com/realDonaldTrump/status/1005982266496094209. President



                                                                                       Page 13 of 25
       Case 1:20-cv-03813-N/A Document 2                 Filed 10/30/20       Page 14 of 25




      Trump also expressed his frustration over China’s purported manipulation of its currency

      and national monetary policy, as well as his continued displeasure over China’s retaliatory

      tariffs and the trade imbalance between the two nations. See, e.g., @realDonaldTrump,

      Twitter         (July             20,          2018,             8:43          AM          EDT),

      https://twitter.com/realDonaldTrump/status/1020287981020729344; @realDonaldTrump,

      TWITTER       (July     20,     2018,   8:51     AM      EDT),     https://twitter.com/realDonald

      Trump/status/1020290163933630464; @realDonaldTrump, TWITTER (July 25, 2018,

      7:20 AM EDT), https://twitter.com/realDonaldTrump/status/1022079127799701504;

      @realDonaldTrump,             Twitter    (July     25,      2018,       7:01        AM     EDT),

      https://twitter.com/realDonaldTrump/status/1022074 252999225344.

41.   On August 1, 2018, Ambassador Lighthizer announced that, in light of China’s retaliatory

      duties, USTR would propose to increase the additional duty from 10% to 25% ad valorem.

      Rather than addressing the practices that USTR investigated pursuant to Section 301 of the

      Trade Act, he stated that China “[r]egrettably . . . has illegally retaliated against U.S.

      workers, farmers, ranchers and businesses.” OFFICE OF THE UNITED STATES TRADE

      REPRESENTATIVE, Statement by U.S. Trade Representative Robert Lighthizer on

      Section 301 Action (Aug. 1, 2018), available at https://ustr.gov/about-us/policy-

      offices/press-office/press-releases/2018/august/state ment-us-trade-representative.

42.   On August 7, 2018, at the direction of President Trump, USTR, formally proposed “raising

      the level of the additional duty in the proposed supplemental action from 10 percent to 25

      percent.” Extension of Public Comment Period Concerning Proposed Modification of

      Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to

      Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 38,760, 38,760



                                                                                          Page 14 of 25
       Case 1:20-cv-03813-N/A Document 2              Filed 10/30/20       Page 15 of 25




      (Aug. 7, 2018). USTR also set new dates for a public hearing over six days ending on

      August 27, 2018. See id.; see also OFFICE OF THE UNITED STATES TRADE

      REPRESENTATIVE, Public Hearings on Proposed Section 301 Tariff List (Aug. 17,

      2018) (modifying hearing schedule), available at https://ustr.gov/about-us/policy-

      offices/press-office/press-releases/2018/august/public-hearings-proposed-section-301.

43.   At the same time, USTR adjusted the deadlines for the submission of written comments,

      setting September 6, 2018—less than a month later—as the new deadline for both initial

      and rebuttal comments from the public. 83 Fed. Reg. at 38,761. This adjustment deviated

      from its past practices and prevented both USTR and the public from considering initial

      comments at the hearing, and left insufficient time for interested parties to review and

      respond to the initial comments filed by other parties. USTR also limited each hearing

      participant      to      five      minutes.       Docket       No.       USTR-2018-0026,

      https://beta.regulations.gov/document/USTR-2018-0026-0001. Despite those obstacles,

      approximately 350 witnesses appeared at the six-day hearing, and the public submitted

      over 6,000 comments. Id.

44.   Just eleven days after receiving final comments from the public, President Trump

      announced that he had directed USTR “to proceed with placing additional tariffs on

      roughly $200 billion of imports from China.” THE WHITE HOUSE, Statement from the

      President (Sep. 17, 2018) Case 1:20-cv-00177-N/A Document 2 Filed 09/10/20 Page 14

      of 25 https://www.whitehouse.gov/briefings-statements/statement-from-the-president-4/.

      Once again, the President made clear that China’s response to the $50 billion tariff action

      (i.e., List 1 and List 2 duties) motived his decision, and he immediately promised to proceed




                                                                                    Page 15 of 25
       Case 1:20-cv-03813-N/A Document 2               Filed 10/30/20     Page 16 of 25




      with “phase three” of the plan—an additional $267 billion tariff action—“if China takes

      retaliatory action against our farmers or other industries.” Id.

45.   Following the President’s announcement, USTR published notice of the final list of

      products subject to an additional duty, a list commonly known as “List 3.” 83 Fed. Reg. at

      47,974. USTR imposed a 10% ad valorem tariff that was set to rise automatically to 25%

      on January 1, 2019. Id. USTR determined that the List 3 duties would apply to all listed

      products that enter the United States from China on or after September 24, 2018. Id. USTR

      did not respond to any of the over 6,000 comments that it received or any of the testimony

      provided by roughly 350 witnesses. Id.

46.   As legal support for its action, USTR for the first time cited Section 307(a)(1)(B) of the

      Trade Act, which provides that USTR “may modify or terminate any action, subject to the

      specific direction . . . of the President . . . taken under Section 301 if . . . the burden or

      restriction on United States commerce of the denial of rights, or of the acts, policies, or

      practices, that are the subject of such action has increased or decreased.” Id. USTR stated

      that the relevant burden “continues to increase, including following the one-year

      investigation period,” adding that “China’s unfair acts, policies, and practices include not

      just its specific technology transfer and IP polices referenced in the notice of initiation in

      the investigation, but also China’s subsequent defensive actions taken to maintain those

      policies.” Id. USTR also cited Section 307(a)(1)(C) of the Trade Act, arguing that China’s

      response to the $50 billion tariff action “has shown that the current action no longer is

      appropriate” because “China openly has responded to the current action by choosing to

      cause further harm to the U.S. economy, by increasing duties on U.S. exports to China.”

      Id. at 47,975.



                                                                                     Page 16 of 25
       Case 1:20-cv-03813-N/A Document 2               Filed 10/30/20    Page 17 of 25




47.   In the months that followed, China and the United States attempted to resolve their

      differences through trade negotiations. Based on the progress made with China in those

      negotiations, the Trump Administration announced in December 2018, and again in

      February 2019, that it would delay the scheduled increase in the List 3 duty rate from 10

      to 25%. Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices

      Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

      65,198 (Dec. 19, 2018); Notice of Modification of Section 301 Action: China’s Acts,

      Policies, and Practices Related to Technology Transfer, Intellectual Property, and

      Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

48.   In May 2019, the trade negotiations ultimately fell apart. USTR announced its intent to

      raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019 or June 1, 2019,

      depending on the day of export. See Notice of Modification of Section 301 Action: China's

      Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

      Innovation, 84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”); see also

      Implementing Modification to Section 301 Action: China’s Acts, Policies, and Practices

      Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

      21,892 (May 15, 2019). The notice cited China’s decision to “retreat from specific

      commitments agreed to in earlier rounds” of negotiations as the basis for the increase in

      the duty rate. List 3 Rate Increase Notice, 84 Fed. Reg. at 20,459. Unlike with past

      imposition of new tariffs, USTR did not seek public comment but rather simply announced

      that the increase would occur. Id.

49.   The duties imposed on products covered by List 3 remain in effect as of the date of this

      Complaint, with the exception of the limited number of products for which USTR extended



                                                                                   Page 17 of 25
       Case 1:20-cv-03813-N/A Document 2              Filed 10/30/20       Page 18 of 25




      its originally granted exclusions from the List 3 duties. See, e.g., Notice of Product

      Exclusion Extensions: China’s Acts, Policies, and Practices Related to Technology

      Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 48,600 (Aug. 11, 2020).

50.   On May 17, 2019, USTR announced its intent to proceed with List 4 covering even more

      products subject to additional duties. Under USTR’s proposal, List 4 would impose an

      additional duty of 25% ad valorem on products worth $300 billion. Request for Comments

      Concerning Proposed Modification of Action Pursuant to Section 301: China's Acts,

      Policies, and Practices Related to Technology Transfer, Intellectual Property, and

      Innovation, 84 Fed. Reg. 22,564, 22,564 (May 17, 2019). USTR explained that its decision

      was motivated by China’s “retreat[] from specific commitments made in previous

      [negotiating] rounds [and] announce[ment of] further retaliatory action against U.S.

      commerce.” Id.

51.   USTR invited the public to comment on proposed List 4 and participate in a hearing. Id.

      The public submitted nearly 3,000 comments. Docket No. USTR-2019-0004,

      https://beta.regulations.gov/document/USTR-2019-0004-0001. Despite the opportunity to

      comment, the timeline for participation in the hearing left little room for meaningful input

      as USTR required witnesses to submit drafts of their testimony by June 10, 2019, some

      seven days before the deadline for fully developed written comments, and then it again

      limited witnesses to five minutes of testimony at the hearing. Id.

52.   On August 1, 2019, citing China’s failure to follow through on agricultural purchases and

      to reduce exports of fentanyl flowing into the United States, President Trump announced

      that the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad

      valorem.   @realDonaldTrump,        TWITTER       (Aug.   1,   2019,    1:26    PM    EDT),



                                                                                     Page 18 of 25
       Case 1:20-cv-03813-N/A Document 2               Filed 10/30/20     Page 19 of 25




      https://twitter.com/real DonaldTrump/status/1156979446877962243 (noting a “small

      additional Tariff of 10% on the remaining 300 Billion Dollars of goods and products

      coming from China into our Country”).

53.   On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches. Notice of

      Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

      Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20,

      2019). List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion,

      effective September 1, 2019. Id. at 43,304. List 4B would impose a 10% ad valorem duty

      on the remaining goods (with limited exclusions “based on health, safety, national security,

      and other factors”), effective December 15, 2019. Id. at 43,305. Once again, USTR did not

      address any of the nearly 3,000 comments submitted or any of the testimony provided by

      witnesses, other than to claim that its determination “takes account of the public comments

      and the testimony.” Id.

54.   As legal support for its action, USTR cited Section 307(a)(1)(B) and (C) of the Trade Act,

      stating that it may modify its prior action taken pursuant to Section 301 of the Trade Act if

      (1) “[t]he burden or restriction on United States commerce” imposed by the investigated

      foreign country practice “has increased or decreased,” or (2) “the action . . . is no longer

      appropriate.” Id. at 43,304. But instead of finding any increased burden on U.S. commerce

      from the practices that were the subject of USTR’s investigation, USTR merely pointed to

      “China’s subsequent defensive actions taken to maintain those unfair acts, policies, and

      practices as determined in that investigation,” including retaliatory tariffs on U.S. imports,

      retreating from commitments during negotiations, and devaluing its currency. Id.




                                                                                     Page 19 of 25
       Case 1:20-cv-03813-N/A Document 2               Filed 10/30/20    Page 20 of 25




55.   On August 30, 2019, USTR published notice of its decision to increase the tariff rate

      applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of

      Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

      Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30,

      2019). USTR explained that it increased the tariff rate because, shortly after it finalized

      List 4A and List 4B, “China responded by announcing further tariffs on U.S. goods.” Id. at

      45,822. USTR once again cited to China’s retreat from its negotiation commitments and

      devaluation of its currency as grounds for its action. Id.

56.   On December 18, 2019, as a result of successfully negotiating a limited trade deal with

      China, USTR published notice that it would “suspend indefinitely the imposition of

      additional duties of 15 percent on products of China covered by” List 4B. Notice of

      Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

      Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 69,447, 69,447

      (Dec. 18, 2019). USTR also stated its intent to reduce the tariff rate applicable to products

      covered by List 4A, Id. The duty rate was reduced by half to 7.5 percent and became

      effective on February 14, 2020. Notice of Modification of Section 301 Action: China’s Acts,

      Policies, and Practices Related to Technology Transfer, Intellectual Property, and

      Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

57.   In the months that followed, the United States and China implemented the limited trade

      deal that they negotiated near the end of 2019. OFFICE OF THE UNITED STATES

      TRADE REPRESENTATIVE, United States and China Reach Phase One Trade

      Agreement (Dec. 13, 2019), https://ustr.gov/about-us/policy-offices/press-office/press-

      releases/2019/december/united-states-and-china-reach.



                                                                                    Page 20 of 25
        Case 1:20-cv-03813-N/A Document 2              Filed 10/30/20     Page 21 of 25




58.    The duties imposed on products covered by List 4A remain in effect as of the date of this

       Complaint. Although the proposed duties on products covered by List 4B remain

       suspended, President Trump has continued to threaten to impose them if China does not

       meet its obligations under their limited trade deal. See, e.g., @realDonaldTrump,

       TWITTER (June 22, 2020, 10:22 PM EDT), https://twitter.com/realDonaldTrump/status/

       1275252814206447618 (“The China Trade Deal is fully intact. Hopefully they will

       continue to live up to the terms of the Agreement!”).

59.    Clearly, the imposition of List 3 and List 4A tariffs has no relation with the unfair acts,

       policies, or practices investigated in the initial investigation, but a response to Chinese

       government’s retaliatory actions and other unrelated issues.

                                  STATEMENT OF CLAIMS

                            COUNT ONE
      (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

60.    Paragraphs 1 through 59 are incorporated by reference.

61.    The Declaratory Judgment Act authorizes any court of the United States to “declare the

       rights and other legal relations of any interested party seeking such declaration, whether or

       not further relief is or could be sought.” 28 U.S.C. § 2201(a).

62.    The Trade Act of 1974 does not authorize the actions taken by Defendants that resulted in

       the List 3 and List 4A tariffs.

63.    Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it determines

       that “an act, policy, or practice of a foreign country is unreasonable or discriminatory and

       burdens or restricts United States commerce, and action by the United States is

       appropriate.” 19 U.S.C. § 2411(b). USTR failed to predicate its action giving rise to List 3

       and List 4A on any such determination.

                                                                                     Page 21 of 25
       Case 1:20-cv-03813-N/A Document 2               Filed 10/30/20     Page 22 of 25




64.   If USTR concludes upon investigation that a foreign country maintains an unfair trade

      practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,”

      to take within “12 months after the date on which the investigation is initiated.” 19 U.S.C.

      § 2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 3 occurred in September 2018,

      more than 12 months after USTR initiated the underlying Section 301 investigation on

      August 18, 2017. Moreover, USTR’s actions giving rise to List 4A occurred in August

      2019, over a year after USTR initiated the underlying Section 301 investigation on August

      18, 2017.

65.   Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action taken

      pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S. commerce

      from the foreign country’s investigated unfair acts, policies, or practices increases or

      decreases. 19 U.S.C. § 2417(a)(1)(B). However, it does not permit Defendants to increase

      tariffs for reasons unrelated to the acts, policies, or practices that USTR investigated

      pursuant to Section 301 of the Trade Act.

66.   Section 307 of the Trade Act also authorizes USTR to “modify or terminate” an action

      taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is

      no longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). However, it does not authorize

      Defendants to increase tariff actions that are no longer “appropriate,” but rather only to

      delay, taper, or terminate such actions.

67.   Plaintiff is therefore entitled to a declaratory judgment that Defendants’ actions giving rise

      to List 3 and List 4A are ultra vires and contrary to law.

                              COUNT TWO
           (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

68.   Paragraphs 1 through 59 are incorporated by reference.

                                                                                     Page 22 of 25
       Case 1:20-cv-03813-N/A Document 2               Filed 10/30/20      Page 23 of 25




69.   The APA authorizes the Court to hold unlawful and set aside agency action that is: “(A)

      arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

      contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

      jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

      procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. §

      706(2).

70.   Defendants exceeded their authority under the Trade Act in promulgating List 3 and List

      4, therefore acted “not in accordance with the law” and “in excess of statutory authority”

      for the reasons set forth in Count One.

71.   Defendants failed to offer any evidence for any asserted “increased burden” from China’s

      intellectual property policies and practices that were the subject of USTR’s Section 301

      investigation.

72.   Defendants also promulgated List 3 and List 4A in an arbitrary and capricious manner because

      they did not provide a sufficient opportunity for comment, failed to meaningfully consider

      relevant factors when making their decisions, and failed to adequately explain their rationale.

      Defendants’ preordained decision-making resulted in the unlawful imposition of tariffs on

      imports covered by List 3 and List 4A.

                                   PRAYER FOR RELIEF

      Wherefore, Plaintiff respectfully requests that this Court:

      (1) declare that Defendants’ actions resulting in tariffs on products covered by List 3 and

      List 4A are unauthorized by, and contrary to, the Trade Act;

      (2) declare that Defendants arbitrarily and unlawfully promulgated List 3 and List 4A in

      violation of the APA;

      (3) vacate the List 3 and List 4A rulemaking;

                                                                                      Page 23 of 25
 Case 1:20-cv-03813-N/A Document 2              Filed 10/30/20       Page 24 of 25




(4) order Defendants to refund, with interest, any duties paid by Plaintiff pursuant to List

3 and List 4A;

(5) permanently enjoin Defendants from applying List 3 against Plaintiff and collecting

any duties from Plaintiff pursuant to List 3 and List 4A;

(6) award Plaintiff its costs and reasonable attorney fees; and

(7) grant such other and further relief as may be just and proper.




                                      Respectfully submitted,

                                      /s/ Shanshan Liang
                                      Shanshan Liang
                                      Florida Bar No. 112991
                                      sliang@penningtonlaw.com
                                      Pennington P.A.
                                      215 S. Monroe Street, Suite 200
                                      Tallahassee, FL 32301
                                      Office - (850) 222-3533
                                      Fax - (850) 222-2126
                                      Counsel to Plaintiff




                                                                             Page 24 of 25
         Case 1:20-cv-03813-N/A Document 2              Filed 10/30/20   Page 25 of 25




                                   CERTIFICATE OF SERVICE

       Pursuant to U.S. Court of International Trade Rule 4(b) and (h), I hereby certify that on

October 30, 2020, copies of Plaintiff’s Summons and Complaint were served on the following

parties by certified mail, return receipt requested:


Attorney-In-Charge
International Trade Field Office
Commercial Litigation Branch
U.S. Department of Justice
26 Federal Plaza
New York, NY 10278

Attorney-In-Charge
Commercial Litigation Branch
U.S. Department of Justice
1100 L Street, NW
Washington, DC 20530

General Counsel Joseph L. Barloon
Office of the General Counsel
Office of the U.S. Trade Representative
600 17th Street, NW
Washington, DC 20006

Chief Counsel Scott K. Falk
Office of Chief Counsel
U.S. Customs & Border Protection
1300 Pennsylvania Ave., NW
Washington, DC 20229

                                               /s/ Shanshan Liang
                                               Shanshan Liang
                                               Pennington, P.A.




                                                                                  Page 25 of 25
